ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
| following the institution of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent admitted that he violated the Rules of Professional Conduct by creating a false document which he provided to his client. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Craig T. Broussard, Louisiana Bar Roll number 26217, be suspended from the practice of law for a period of three years. It is further ordered that all but one year and one day of the' suspension shall be deferred, subject to the condition that any future misconduct may be grounds for making the deferred portion of the suspension executory or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.